By the Court,

Paine, J.
This was a creditors’ bill, brought by the respondents against the appellants. There were the usual allegations of the recovery of a judgment at law against the defendants, Barry & Howland, issuing and return of exe*13cution, &c. The answers admitted the existence of the judgment at law as alleged, and the issue and return of the execution thereon. But at the trial the defendants offered evidence to show that there was no judgment ever rendered, for the reason that the record was not signed, as this court held necessary j 5 Wis., 138; the decision having, however, been made after the answers were put in. This evidence was rejected, and the principal question argued here by the appellant’s counsel, was as to its admissibility. He urged that the existence of the judgment, which the bill was filed to aid, was essential to the jurisdiction of the court, and that being so, the answer of the defendants admitting the judgment did not deprive them of the right to object to the jurisdiction for that cause, upon the ground that when the court has no jurisdiction of the subject matter consent cannot confer it. But we think the counsel has misapprehended the application of this principle; and that it applies only where the court has no authority to adjudicate upon the subject matter at all, and not where its general jurisdiction over it is conceded; and the only question is whether in the particular case such facts exist, as bring that case within this general jurisdiction.
Thus, if a court has only civiljurisdiction, and if it should sentence a party for a crime, even though he went before it and consented to be tried, its judgment would be a nullity; because the consent could not confer the jurisdiction. But, if the court had authority to try him for that crime, and to sentence him if guilty, and to a proper indictment he should plead guilty, he could not afterwards, upon that state of pleadings, claim the right to prove that he was not guilty. For although the power of the court to inflict the sentence depends on the guilt of the party, yet it is not upon the abstract question of guilt, but whether the guilt has been made legally apparent in the suit; and, therefore, the party having admitted it according to an authorized method of proceeding *14in such suit, he could not, without withdrawing his plea of guilty, object to the power of the court to render judgment upon the ground that he was really not guilty. So, if a court has authority to entertain suits upon promissory notes, if such a suit is brought, and the existence of the note averred, if the defendant in his answer admitted it, he could not upon that pleading be permitted to disprove the existence of the note.
And, neither in the criminal case supposed, would the offer to prove innocence, nor in the last, the offer to prove non-existence of the note, raise any question as to the jurisdiction of the court. For although in the one case, guilt, and in the other, the note, constituted the entire ground of action, and was essential to authorize a judgment; yet that goes only to the cause of action, and not to the jurisdiction of the court. For if the court has authority to render a judgment for the cause of action set forth in the complaint, then it has jurisdiction of the subject matter of the suit, and whether the cause of action exists or not, is the very question it is to try. And this, of course, should then be tried according to the established rules and methods of proceeding. Where issue is taken upon a fact, it is to be tried upon the evidence; where it is admitted by the pleadings, that establishes it for all the purposes of the suit. If a party, therefore, admits a cause of action set up against him in a suit before a court which has lawful authority to render a judgment for that cause of action; this is not conferring jurisdiction by consent upon the court, even though the cause of action did not exist; but is simply admitting by the pleadings facts which it would otherwise have been necessary to establish by evidence. The power of the court to try the case being conceded, the parties are as much bound by admissions of facts in pleading, as they would be by a verdict establishing them upon the trial.
We think these considerations dispose of the question pre*15sented here. The general jurisdiction of the circuit courts in suits by creditors’ bill is conceded. Undoubtedly the existence of the judgment at law constitutes the whole foundation of the right of action in such a suit. But the power of the court to entertain the suit and to give the proper relief, if such judgment is shown, being conceded, the question of its existence becomes then a mere question of fact, relating to the cause of action, and is to be determined either upon the pleadings, or the evidence, in the same manner and by the same rules that such questions of fact are determined in all other cases. The answers, therefore, having admitted the existence of the judgment, the defendants could not introduce evidence to disprove it. They were estopped by their pleadings. And it was not contended that it could be done, except for the purpose of disproving jurisdiction over the subject matter.
But we think, as already stated, such proof would not raise that question. To determine that, the facts stated in the complaint must be taken as true. If they then present a case which authorizes a judgment, the court has jurisdiction of the subject matter. It is conceded here that the complaint did present such a case. The very question which the court had the jurisdiction to try was whether that cause of action really existed; and the proof offered tended only to show that it did not exist, and not to show that the court had no jurisdiction to determine it, and render a judgment if it did exist. Disproving a cause of action is not showing that the court had no jurisdiction of the subject matter. The question, therefore, of conferring jurisdiction by consent was not presented, because there was no attempt to submit to the court any question, which by law it had no authority to determine.
Suppose the existence of the judgment had been denied by the answers, and the court had tried the question and *16found its existence and rendered judgment; could that judgment have been attacked collaterally, on the ground that there was no jurisdiction over the subject matter? Clearly not; as little could it be done, if admitted by the-pleading. But it might be done in either case, if there was no jurisdiction of the subject matter.
We do not think the essential facts constituting the cause of action here, are to be considered jurisdictional facts, within the rule so frequently and often so rigidly applied to the action of inferior tribunals and officers. But, even if they were, the same result must follow. For even if the existence of the judgment was a jurisdictional fact, it was a fact triable in that suit. And if triable, it must be tried according to established rules. If denied, it must be proved ; if admitted, it would then have been legally ascertained for all the purposes of the suit
But I do not mean by this to say that the judgment of every tribunal as to its own jurisdiction is conclusive. That I have always denied. If a court decides that it has power to try a case and render a judgment, which by law it has not, such decision does not give it the power. Its judgment may be questioned any where for want of jurisdiction. But if a-tribunal is authorized to act upon a certain state of facts, and also to try whether the facts exist, then if they are properly alleged before it, and the parties are legally notified and have opportunity to contest them, the finding of such a tribunal upon those facts would be the finding of a competent tribunal, and ought to be conclusive until reversed in a direct proceeding.
I think there is a clear distinction between the finding of such facts and the decision of a court, that as a matter of law it has jurisdiction where it has none. Because in the one case it has authority to try the facts; in the other it has no authority at all, though it decides that it has. And although *17the authorities upon this subject are full of uncertainty, this distinction is recognized, and seems to me to rest upon solid reasons. It is recognized.in Brodhead vs. McConnell, 3 Barb., 187-8; and in Betts vs. Bagley, 12 Pick., 582-3; also, in Brittain vs. Kinnard, 1 Brod. & Bing., 432; which is the leading case upon the subject. In that case the magistrate had jurisdiction to seize gunpowder in any boat on the river Thames. Under that authority he seized and condemned a vessel with masts, which was admitted not to be a boat within the act. He was sued in trespass, but the court held his finding, that it was a boat conclusive.
And this case establishes what I believe to be the true rule, that although such facts have been treated as jurisdictional, yet that, strictly speaking, they are not so. Because, while conceding that the vessel seized was not a boat within the act, they yet held that the magistrate had jurisdiction; because he had power to decide whether it was a boat or not, as a part of the offense charged, and this power constituted the jurisdiction and not the actual fact. All suits and judicial proceedings are instituted to try questions of fact, and when they are instituted with proper allegations before a tribunal authorized to try them, it is not sound logic to say that the jurisdiction of this tribunal depends on the actual existence of the facts alleged. And the neglect of this distinction, growing out of the great strictness with which the proceedings of inferior tribunals have been regarded, has, I think, given rise to much confusion and inaccuracy, and has led courts, in many instances, to hold facts jurisdictional which were not so. The true rule would seem to be in all cases, that where the allegations are so made that the tribunal has authority to proceed and try them, and to render judgment according to its finding, it has then jurisdiction of the subject matter. I have thus alluded to what I conceive to be the true rule in respect to such so called jurisdictional facts, for *18the purpose of showing that even if the existence of the judgment here had been such a fact, it was still competent for the court below to have tried and determined it conclusively, unless directly reversed, and that therefore it was triable by the same rules that govern the trial of all other questions.
When looking into the evidence as to the other matters alleged, we think it sustains the finding of the court below.
The judgment is affirmed with costs.